[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                     FILED
                                                        U.S. COURT OF APPEALS
                                                          ELEVENTH CIRCUIT
                            No. 06-10003                      January 24, 2007
                      ________________________             THOMAS K. KAHN
                                                                 CLERK
               D. C. Docket No. 03-00596-CV-ORL-31DAB

HOME DESIGN SERVICES, INC.,

                                                     Plaintiff-Appellant,

                                  versus

SCHWAB DEVELOPMENT CORPORATION,
a Florida Corporation,
d.b.a. Schwab Custom Homes,
WILLIAM D. KLEIN,
MICHAEL P. SCHWAB,


                                                     Defendants-Appellees.

                      ________________________

            Appeal from the United States District Court for the
                        Middle District of Florida
                      _________________________

                            (January 24, 2007)

Before ANDERSON, MARCUS and HILL, Circuit Judges.

PER CURIAM:
      After oral argument and careful consideration, and for the reasons fully

discussed at oral argument, we conclude that the district court’s findings of fact

are not clearly erroneous, and that the district court did not abuse its discretion in

concluding that there were no satisfactory lesser sanctions. We conclude that

there has been no abuse of discretion, and that the judgment of the district court

dismissing this case with prejudice is due to be affirmed.

      AFFIRMED




                                           2